Title: To George Washington from Andrew Lewis, 31 October 1758
From: Lewis, Andrew
To: Washington, George



Dr Sir,
Montreall October the 31t 1758

I have the hapenass of Aquenting you that I ame in perfict helth. and tho. I had the Missfortun of being made prisenor the 14 Last month, ame as hapy and much more So, then I could have Expected under Such Sircomstances. Nothing this Country Can afford but I have in plenty, with the Greatest Complesance.
The time as well as mannar of my Being releved I ame a Strangear to. Cash I have non nither Know I how to get a Suply unless you be So good as to procure a Bill of Exchange which may inable me to Draw my pay. Cloaths I must if posable have, and Should any Genteleman in this place advance me Cash for that purpos I should be Sorry to leve this Country with out paying him—Colo. Skilar by home I have the plasure of Sending this, has promised if you Send the Bill to him, he will Send it So that I shall have it.
I supos I shall be Soon Sent to Qubeck where I shall have the plasure of Seeing Capts. Stobo and Vanbram, I here they are in Good helth—pray make my Best Complements to all the officers of my aquentance—I ame Your Most Obedt Hble Servant

Andw Lewis

